DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE:

August 8, 2019

FROM:

Calder Lynch, Acting Deputy Administrator and Director

SUBJECT: Additional EVV Guidance
The purpose of this Informational Bulletin is to respond to frequently asked questions
regarding the applicability of electronic visit verification (EVV) requirements to beneficiaries
with live-in caregivers, services rendered partially in the home, and to the provision of medical
supplies, equipment and appliances as part of the Medicaid home health benefit. This guidance
also addresses the use of web-based electronic timesheets as a method of EVV.
Background
Section 12006(a) of the Cures Act, signed into law on December 13, 2016, added section
1903(l) to the Social Security Act (the Act), which mandates that states require EVV use for
Medicaid-funded personal care services (PCS) and home health care services (HHCS) for inhome visits by a provider. States are required to implement EVV for PCS by January 1, 2020
and for HHCS by January 1, 2023. Otherwise, the state is subject to incremental reductions in
Federal Medical Assistance Percentage (FMAP) matching of PCS and HHCS expenditures that
will eventually reach and continue at 1 percent until the state is compliant. There is a limited
exception for the first year of both PCS and HHSC implementation if the state has made a good
faith effort to comply with the EVV requirements and has encountered unavoidable systems
delays in implementation of an EVV system. Implementation of EVV applies to PCS provided
under the state plan or a waiver of the plan, including under sections 1905(a)(24), 1915(c),
1915(i), 1915(j), 1915(k), and Section 1115 of the Act, and HHCS provided under 1905(a)(7)
of the Act or under a waiver or demonstration project (e.g., 1915(c) or 1115 of the Act).
CMS released an Informational Bulletin and Frequently Asked Questions (FAQs) document in
May 2018 to assist states in their EVV implementation efforts and provide clarification on EVV
requirements. 1 In addition, CMS held a nationwide public forum in November 2018 to hear
concerns from stakeholders regarding EVV implementation. 2 The attached FAQs are intended
to provide further clarification on EVV requirements in response to concerns and questions
identified by states and stakeholders.

1
2

CMS website with EVV guidance
Transcript and audio of the EVV Open Door Forum

Frequently Asked Questions – June 2019
1) Do EVV requirements apply if the individual receiving personal care or home health
care lives with the caregiver providing the service?
No, EVV requirements do not apply when the caregiver providing the service and the
beneficiary live together. PCS or HHCS rendered by an individual living in the residence
does not constitute an “in-home visit”. However, states are encouraged to apply appropriate
oversight to services provided in these circumstances to curb fraud, waste and abuse.
Additionally, states may choose to implement EVV in these instances, particularly when
using discrete units of reimbursement, such as on an hourly basis.
2) Do EVV requirements apply to the component of home health services authorizing the
provision of medical supplies, equipment or appliances?
No, EVV requirements do not apply to this component of the home health benefit. The
delivery, set-up, and/or instruction on the use of medical supplies, equipment or appliances
do not constitute an “in-home visit.”
3) If a personal care or home health care service is provided both in the home and in the
community during the same visit, is that service subject to EVV requirements?
EVV is only required for the portion of the service rendered in the home; however, states
may choose to require more information to control fraud, waste, and abuse. EVV methods
states can use for capturing services rendered partially in the home may include:
a) Capturing the specific location where the service starts and stops, regardless if that
location is in the home or community.
b) Using the terms “home” and/ or “community” as the designation in the EVV system
for location. The location data element transmitted to the state is indicated as either
“home” or “community” depending on the location of the check-in/out. The specific
community location (e.g., coordinates, address, etc.) would not be transmitted.
c) Capturing only the specific home location, but the start and stop times for the full
service unit. For example, if a service visit starts in the community and ends in the
home, the caregiver would check in from the community to note the visit’s start time
(without recording location), check in again when they enter the home to begin
recording the location, and then check out when they leave the home to note the
visit’s end time.
Methods b) and c) above are presented as options for alleviating privacy concerns regarding
tracking of community locations while ensuring that the location of any portion of a service
delivered in the home is recorded. States may select the approach that best aligns with their
systems and program integrity goals. CMS takes no position on which option should be
selected by a state, or on the technological implications for implementing methods b) or c).
4) Are web-based electronic timesheets with dual verification a permissible form of
EVV?

No. Most states’ EVV systems use GPS and/or landlines to capture the location of PCS and
HHCS. As an alternative, stakeholders proposed the use of web-based timesheets in which
the time and location of service delivery is entered by the caregiver and authenticated by the
beneficiary. However, web-based timesheets alone do not provide the state with auditable
confirmation of the data entered by the provider and approved by the individual.
Consequently such a system would not be sufficient for electronically verifying the six data
elements required by section 1903(l)(5)(A) of the Act for PCS or HHCS services rendered
during an in-home visit.
5) Who can I reach out to with additional questions?
Please email EVV@cms.hhs.gov with questions or concerns.

